     Case 3:20-cv-00152-MMD-CLB Document 4 Filed 05/18/20 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6    RICHARD IDEN,                                        Case No. 3:20-cv-00152-MMD-CLB

7                                    Plaintiff,                          ORDER

8           v.

9    DAVIS, et al.,

10                               Defendants.

11

12          Pro se Plaintiff Richard Iden, an inmate in the custody of the Nevada Department

13   of Corrections (“NDOC”), began this action with the filing of a notice of complaint (ECF

14   No. 1-1).

15          On March 10, 2020, this Court issued an order directing Plaintiff to file a complaint

16   and a fully complete application to proceed in forma pauperis or pay the full filing fee of

17   $400 within 60 days from the date of that order. (ECF No. 3 at 2.) The 60-day period has

18   now expired, and Plaintiff has not filed a complaint, an application to proceed in forma

19   pauperis, paid the full filing fee, or otherwise responded to the Court’s order.

20          District courts have the inherent power to control their dockets and “[i]n the exercise

21   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

22   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

23   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

24   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

25   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local

26   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for

27   failure to comply with an order requiring amendment of complaint); Carey v. King, 856

28   F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule
     Case 3:20-cv-00152-MMD-CLB Document 4 Filed 05/18/20 Page 2 of 3


1    requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal

2    Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with

3    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming

4    dismissal for lack of prosecution and failure to comply with local rules).

5           In determining whether to dismiss an action for lack of prosecution, failure to obey

6    a court order, or failure to comply with local rules, the Court must consider several factors:

7    (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to

8    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

9    disposition of cases on their merits; and (5) the availability of less drastic alternatives. See

10   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

11   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

12          Here, the Court finds that the first two factors, the public’s interest in expeditiously

13   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

14   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

15   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

16   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

17   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

18   disposition of cases on their merits—is greatly outweighed by the factors in favor of

19   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey the

20   court’s order will result in dismissal satisfies the “consideration of alternatives”

21   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

22   at 1424. The Court’s order requiring Plaintiff to file a complaint and an application to

23   proceed in forma pauperis or pay the full filing fee within 60 days expressly stated: “IT IS

24   FURTHER ORDERED that if Plaintiff does not timely comply with this order, dismissal of

25   this action may result.” (ECF No. 3 at 2.) Thus, Plaintiff had adequate warning that

26   dismissal would result from his noncompliance with the Court’s order to file a complaint

27   and an application to proceed in forma pauperis or pay the full filing fee within 60 days.

28   ///

                                                    2
     Case 3:20-cv-00152-MMD-CLB Document 4 Filed 05/18/20 Page 3 of 3


1           It is therefore ordered that this action is dismissed without prejudice based on

2    Plaintiff’s failure to file an application to proceed in forma pauperis or pay the full filing fee

3    in compliance with this Court’s order dated March 10, 2020.

4           It is further ordered that the Clerk of Court will enter judgment accordingly.

5           DATED THIS 18th day of May 2020.

6

7

8                                                MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
